Motion for leave to appeal denied, with $20 costs and necessary reproduction disbursements. On the court’s own motion, appeal taken as of right from the judgment entered July 17, 1985 dismissed, without costs, upon the ground that the Appellate Division order sought to be reviewed does not “satisf [y] the requirements of subdivision (a) [of CPLR 5601]” (CPLR 5601 [d]) in that the modification at the Appellate Division is not in a “respect which is within the power of the court of appeals to review” (CPLR 5601 [a] [iii]; Patron v Patron, 40 NY2d 582).
Judge Titone taking no part.